Title: From Alexander Hamilton to William Livingston, 22 September 1777
From: Hamilton, Alexander
To: Livingston, William


Philadelphia Sepr. 22d 1777
Sir,
I am in Philadelphia on some business of great importance to the army; to execute which I stand in need of a party of about 100 men which are not readily to be procured here. If Your Excy. will be pleased to order over such a party under good active officers, you will equally serve the public & oblige.   Yr. Excy’s   Most Obed servt.
A Hamilton ADC
